Citation Nr: 0506517	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-33 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 
percent for diabetes mellitus, secondary to exposure to 
herbicides.  

2.  Entitlement to an effective date prior to May 8, 2001 for 
the grant of service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant indicated disagreement with the 
decisions and, after being furnished a statement of the case, 
filed a substantive appeal.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus currently requires daily 
insulin injections and a restricted diet, without objective 
evidence of restriction of activities.  

2.  On June 28, 2001, the RO received the veteran's original 
claim for entitlement to service connection for diabetes 
mellitus.  The May 8, 2001 effective date assigned is the 
effective date of the liberalizing provisions establishing 
entitlement to benefits for diabetes due to herbicide 
exposure.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, 
Diagnostic Code (DC) 7913 (2004).  

2.  The criteria for assignment of an effective date earlier 
than May 8, 2001 for the grant of service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim for 
service connection for diabetes mellitus in June 2001.  In an 
August 2001 letter pursuant to the VCAA, the RO advised the 
appellant of the types of evidence that needed to send to VA 
in order to substantiate the claim, as well as the types of 
evidence VA would assist in obtaining.  Specifically, he was 
advised to identify evidence showing a current disability, 
evidence that the disability was incurred in or aggravated by 
service, and a nexus between the current injury and the 
incident in service.  Additionally, he was advised of the 
evolving law with respect to the relationship between Agent 
Orange exposure and the subsequent development of diabetes 
mellitus.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  He was advised that the RO would obtain any VA records 
or other identified medical treatment records.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

The Board notes that following the April 2002 rating decision 
that granted service connection for diabetes mellitus, the 
veteran claimed entitlement to a higher initial rating and an 
earlier effective date.  These are considered "downstream 
issues" from the grant of service connection.  Grantham v. 
Brown, 114 F.3d 1156 (1997).  VA's General Counsel recently 
held that no separate VCAA notice was required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003 (Dec. 
22, 2003); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion. 
38 U.S.C.A. § 7104(c) (West 2002).  

Accordingly, VA's duties to notify the veteran have been met.  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified private medical 
treatment for his diabetes mellitus.  The RO has obtained the 
identified records.  Moreover, the veteran's claims file was 
reviewed by a VA examiner in April 2002.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the claim for an earlier effective date, it 
further appears that the facts are not in dispute, and that 
the effective date is determined by a simple application of 
those facts to the law.  The VCAA is not applicable in such a 
case. Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en 
banc) (holding that VCAA was not applicable where it could 
not effect a pending matter); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000) (holding the VCAA inapplicable to a matter 
of pure statutory interpretation).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Evaluation of Diabetes Mellitus

Evidence relevant to the severity of the veteran's service-
connected diabetes mellitus includes private medical 
treatment records from Family Care Physicians, and Dr. V. P. 
for the period from May 2001 to July 2003 and an April 2002 
Report of VA Examination.  The private medical records 
include numerous diagnoses of diabetes mellitus.  Treatment 
shown in these notes includes the use of insulin, oral 
medication, and a diabetic diet.  

The VA examination report in April 2002, indicates that the 
veteran was diagnosed with diabetes mellitus in 1996.  
Following a review of the veteran's private medical treatment 
records, the examiner opined that diabetes mellitus required 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  Complications of diabetes mellitus included 
elevated microalbunum.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App.119 at 126 (1999). 

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 
percent rating may be assigned for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent rating may be 
assigned for diabetes requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating may be 
assigned for diabetes requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation may be 
assigned for diabetes requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  NOTE (1): 
Evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic 
code.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In order for a higher 40 percent rating to be warranted, the 
evidence would have to establish that the veteran's diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities.  Although the record reflects that the veteran is 
required to take daily insulin injections and he is on a 
restricted diet, his daily activities are not limited as a 
result of his diabetes mellitus.  In summary, a 40 percent 
rating is not deemed warranted under Diagnostic Code 7913, as 
the higher rating is not more nearly approximated.

Likewise, a higher 60 percent evaluation is not warranted.  
There is no evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations and he does 
not require visits twice a month to a diabetic care provider.  
Moreover, there is no evidence of diabetic complications, 
which would not be compensable if separately evaluated.  In 
summary, a 60 percent rating is not deemed warranted under 
Diagnostic Code 7913.

The presently assigned 20 percent evaluation for diabetes 
under Diagnostic Code 7913 accurately depicts the severity of 
the condition for the entirety of the rating period on 
appeal, and there is no basis for higher staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
preponderance of the evidence is against the claim for a 
higher initial rating for diabetes, the benefit of the doubt 
rule is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

III.  Earlier Effective Date Claim 

In April 2002, the RO granted service connection for diabetes 
mellitus and assigned an effective date of June 28, 2001, the 
date of receipt of the veteran's claim.  In his notice of 
disagreement, filed in March 2003, the veteran contended that 
he should be awarded an effective date for service connection 
for his diabetes mellitus back to May 8, 2001, essentially 
the effective date of the liberalizing regulation.  In 
September 2003, the RO assigned an effective date of May 8, 
2001.  He was issued a statement of the case on the issue in 
that same month, and specifically asked whether he wished to 
continue his appeal on the issue.  In November 2003, the 
veteran filed a substantive appeal.  He checked the box 
indicating that he wished to appeal all of the issues listed 
on the statement of the case.  Accordingly, even though the 
veteran may be satisfied with the May 8, 2001 effective date 
assigned, as he has filed a substantive appeal, the Board 
will review whether an earlier effective date is warranted.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2004).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2004).  The effective date of a grant of disability 
compensation based on a grant of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400(b)(2)(i) (2004).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added a new 
section (§ 1116) to title 38 of the United States Code 
establishing a scientific-evidence review process for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents.  See 38 U.S.C.A. § 1116 (West 2002).  Pursuant to 38 
U.S.C.A. § 1116, VA, in 2000, requested that the National 
Academy of Science (NAS) assess whether there was a 
connection between exposure to Agent Orange and the 
subsequent development of Type II diabetes.  After the NAS 
issued its report concluding that such connection appeared to 
exist, VA in May 2001 published notice of a final rule in the 
Federal Register amending 38 C.F.R. § 3.309(e) to allow 
presumptive service connection for Type II diabetes with an 
effective date of July 9, 2001.  See 66 Fed. Reg. 23,166-69 
(May 8, 2001).

Later, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided a case in which there was a 
challenge to the July 9, 2001, effective date of the 
amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.

VA has, however, been engaged for many years in litigation 
regarding compensation for Vietnam veterans exposed to Agent 
Orange.  See Nehmer v. United States Veterans Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United 
States Veterans Admin., 32 F. Supp.2d 1175 (N.D. Cal. 1999) 
(Nehmer II).  District court orders in the Nehmer litigation 
have created an exception to the generally applicable rules 
in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, and in 
pertinent part provide that for claims filed after May 3, 
1989, if benefits are granted, the effective date of the 
benefit would be the date VA received the claim or the date 
disability arose or death occurred, which ever was later.  
Under these orders, the rules governing the effective date of 
compensation awards based on Type II diabetes presumptively 
due to herbicide exposure are the same as rules for other 
presumptive herbicide conditions.  See 68 Fed. Reg. 50,906-72 
(Aug. 25, 2003).

The veteran's discharge from service was October 1971.  
Records reflect that he was diagnosed with diabetes in 1996.  
On June 28, 2001, the RO received an original claim for 
service connection for diabetes.  Given the foregoing and the 
fact that the veteran did not file a claim for service 
connection within one year after separation from service, the 
effective date is the date of receipt of the original claim, 
or the date that entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  Thus, the earliest 
date for which entitlement to service connection for diabetes 
could normally be granted is the date of receipt of the 
veteran's original claim, or June 28, 2001.  The RO has 
assigned an effective date of May 8, 2001.  Therefore, the 
veteran's claim for an earlier effective date for service 
connection for diabetes must be denied.  The facts are not in 
dispute and application of the law to the facts is 
dispositive.  Where, as here, there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER
An initial disability greater than 20 percent for diabetes 
mellitus is denied.  

An effective date earlier than May 8, 2001 for diabetes 
mellitus is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


